BUSSEY, Judge,
dissenting:
I dissent. The court today grants petitioner’s request based on a broad interpretation of Article V of the Interstate Compact on Juveniles, 10 O.S.1981, § 532, yet seems to ignore a provision of that act directly on point with the facts of this case.
This petitioner is a juvenile who has delinquency proceedings pending against [him] in the State of Texas. Article XVII of Section 532 states, in pertinent part, as follows:
(a) This amendment shall provide additional remedies, and shall be binding only as among and between those party States which specifically execute the same.
(b) All provisions and procedures of Articles V and VI [of this act] shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting State upon a requisition to the State where the juvenile may be found.” ...
(emphasis added)
The repeated use of the word “shall” convinces me that a trial court has no discretion other than to return the juvenile upon receipt of a legally sufficient requisition from the requesting State (Texas). “Shall” has been recognized as “a word of command or mandate” which “denotes exclusion of discretion and signifies an enforceable duty ...” Davis v. Davis, 708 P.2d 1102, 1107 n23 (Okl.1985), in both the civil and criminal context. See e.g. Oklahoma Alcoholic and Beverage Control Board v. Moss, 509 P.2d 666, (Okl.1973) and Ethridge v. State, 418 P.2d 95, 101 (Okl.Cr.1966) quoting from Shanahan v. State, 354 P.2d 780 (Okl.Cr.1960).
Conversely, the word “may” in a statute has been held to grant permission or devote competency or ability. See Association of Classroom Teachers of Oklahoma City v. Independent School District No. 89 of Oklahoma County, 540 P.2d 1171 (Okl.1975). As this word is used in Article V of the statute in question, the District Court is to “fix a reasonable time for the purpose of testing the legality of the proceeding.” Reading Articles V and XVII in conjunction it seems abundantly clear that the District Court must return the juvenile to the re*1200questing State unless his pro forma review of the requisition creates a doubt in the court’s mind as to its legality; in which case, the court may fix a reasonable time to inquire into the legality of the requisition proceeding.
Article I of the Compact specifies that the States shall be guided by the noncriminal, reformative and protective policies which guide our laws respecting juveniles generally; that it shall be the policy of the States to cooperate and observe their responsibilities for the prompt return of juveniles subject to the act; and that the provisions of the Compact be reasonably and liberally construed to accomplish these purposes.
I remain as committed to the protection of due process as are the other members of this Court. I cannot, however, assume that the petitioner will not be accorded his full due process protection in the courts of Texas, where his delinquency proceedings are still pending.
I believe that the court today does a disservice to the stated policy of the Compact. It also ignores the plain language of the statute and grants “double” due process to the petitioner. This is all done at the cost of comity between the States and speedy determination of delinquency cases in our neighboring States. For these reasons, I respectfully dissent.